Citation Nr: 1332729	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-18 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for disability resulting from right knee tendon repair.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

REMAND

The Veteran served on active duty from June 1969 to May 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The instant case is currently before the Board by way of a December 2012 memorandum decision of the United States Court of Appeals for Veterans Claims (Court), wherein the Court vacated a May 2011 Board denying the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 and remanded the matter for further development.  Upon remand from the Court, the matter was referred for an expert medical opinion in July 2013, which opinion was received by the Board in August 2013.  That same month, the Veteran and his representative were sent a copy of the medical opinion.  The Veteran was also informed that he had sixty days from the date of the letter to submit additional evidence or argument in support of his claim.  See 38 C.F.R. § 20.903 (2013).  The Board explained that the Veteran had the right to have any newly submitted evidence, along with the evidence of record, considered by the agency of original jurisdiction (AOJ) for review and for issuance of a Supplemental Statement of the Case (SSOC) or, in the alternative, he could waive, in writing, his right to initial AOJ consideration of any newly submitted evidence, and request that the Board proceed with adjudication of his appeal without remanding his case to the RO.

In September 2013, the Board received additional argument in support of the Veteran's current claim, which argument responded to the independent medical expert's findings.  The Veteran also attached copies of certain medical records, which were already of record, that he asserted supported his argument.  The Veteran specifically indicated on his September 2013 Medical Opinion Response Form that he did not waive AOJ consideration of this evidence and that it was his desire to have the matter remanded to the AOJ for consideration of the new evidence in the first instance.  

Although the Board has the authority to obtain expert medical opinions under 38 U.S.C.A. § 7109(a) and may consider the information contained therein without first remanding the case for initial AOJ consideration of such evidence, and without obtaining a waiver of such consideration from the appellant, see Padgett v. Nicholson, 19 Vet. App. 133, 147 (2004) (en banc) (opinion issued nunc pro tunc to November 2, 2004, sub nom. Padgett v. Peake, 22 Vet. App. 159 (2008) (en banc)), there is no similar exception for evidence submitted in response to such an opinion.  As the Veteran has declined to provide a waiver of his right to have the AOJ review his response argument and evidence in the first instance, and indeed has specifically requested that his case be remanded, the Board must remand the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for disability resulting from right knee tendon repair to the AOJ for its due consideration of the argument and evidence submitted in response to the August 2013 expert medical opinion, along with the evidence of record, and the issuance of a SSOC reflecting such consideration with respect to the service connection issue on appeal.  See 38 C.F.R. § 20.1304(c) (2013).

Accordingly, the case is REMANDED to the AOJ for the following action:

The AOJ should review the record, to include all evidence in the claims file which has not previously been addressed in the most recent supplemental statement of the case (SSOCs), and readjudicate the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for disability resulting from right knee tendon repair on a de novo basis in light of the additional evidence.  If the benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

